COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-13-00633-CR
Style:                             Rudy Matamoros, Jr.
                                   v. The State of Texas
Date motion filed*:                February 25, 2014
Type of motion:                    Motion for extension of time to file reporter’s record
Party filing motion:               Court reporter
Document to be filed:              Reporter’s record

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                                October 23, 2013
         Number of previous extensions granted:            2                  Current Due date: February 14, 2014
         Date Requested:                                   March 25, 2014

Ordered that motion is:

                    Granted in part, denied in part
                     If document is to be filed, document due: March 17, 2014
                      The Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          The record was originally due on October 23, 2013. The court reporter’s motion for extension is granted
          part and denied in part. The reporter’s record is ordered filed no later than March 17, 2014, and no
          further extensions will be granted. See TEX. R. APP. P. 35.3(c) (requiring court to ensure record is timely
          filed). If the record is not filed on or before March 17, 2014, this Court may require the court reporter to
          appear and show cause why the record has not been filed.

Judge's signature:     /s/ Evelyn V. Keyes
                       

Panel consists of      ____________________________________________

Date: March 6, 2014




November 7, 2008 Revision